Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 3-9, 11-27, 29-41 and 43-47 are pending. Claims 1, 3-9, 11-27, 29-41 and 43-47 are under examination in their entirety.
Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objections to claims 10 and 15 in the non-final mailed 04/14/2021 are withdrawn. The amendments to the claims overcame the objections.
The objection to the claims in the non-final mailed 04/14/2021, regarding a lone figure, is withdrawn. The figure is deleted in the below examiner’s amendment. 
The 112(b) rejection of claim 15 in the non-final mailed 04/14/2021 is withdrawn. The amendment to claim 15 has overcome the rejection. 
The 103(a) rejection of claims 1, 3, 5 and 15 over ‘223 (US Patent 6,809,223, Patent date 10-2004) and Davis et al. (Microwave-Mediated Claisen Rearrangement Followed by Phenol Oxidation: A Simple Route to Naturally Occurring 1,4-Benzoquinones. The First Syntheses of Verapliquinones A and B and Panicein A, 
The 103(a) rejection of claims 1, 3-6 and 15 over ‘641 (USPGPub 2011/0319641, Published 12-2011), ‘223 (US Patent 6,809,223, Patent date 10-2004) and Davis et al. (Microwave-Mediated Claisen Rearrangement Followed by Phenol Oxidation: A Simple Route to Naturally Occurring 1,4-Benzoquinones. The First Syntheses of Verapliquinones A and B and Panicein A, Journal of Organic Chemistry, 70, pp. 4414-4422, published 04-2005) in the non-final mailed 04/14/2021 is withdrawn. The amendment to claim 1 has overcome the rejection.
The 103(a) rejection of claims 1 and 7-9 over ‘584 WO2003/047584, published 06-2003), Davis et al. (Microwave-Mediated Claisen Rearrangement Followed by Phenol Oxidation: A Simple Route to Naturally Occurring 1,4-Benzoquinones. The First Syntheses of Verapliquinones A and B and Panicein A, Journal of Organic Chemistry, 70, pp. 4414-4422, published 04-2005) and Greene et al. (Greene’s protective groups in Organic Synthesis, Fourth Edition, Published 2007) in the non-final mailed 04/14/2021 is withdrawn. The amendment to claim 1 has overcome the rejection.
The 103(a) rejection of claims 11 and 13 over ‘584 WO2003/047584, published 06-2003), Davis et al. (Microwave-Mediated Claisen Rearrangement Followed by Phenol Oxidation: A Simple Route to Naturally Occurring 1,4-Benzoquinones. The First Syntheses of Verapliquinones A and B and Panicein A, Journal of Organic Chemistry, 70, pp. 4414-4422, published 04-2005) and Greene et al. (Greene’s protective groups in Organic Synthesis, Fourth Edition, Published 2007) as applied to claims 1 and 7-9 and 
The 103(a) rejection of claims 1, 7-9, 11-14 over ‘363 (WO2011153363, published 12-2011), 894 (US Patent 6,569,894, Patent date 05-2003), ‘584 (WO2003/047584, published 06-2003), Davis et al. (Microwave-Mediated Claisen Rearrangement Followed by Phenol Oxidation: A Simple Route to Naturally Occurring 1,4-Benzoquinones. The First Syntheses of Verapliquinones A and B and Panicein A, Journal of Organic Chemistry, 70, pp. 4414-4422, published 04-2005) and Greene et al. (Greene’s protective groups in Organic Synthesis, Fourth Edition, Published 2007) in the non-final mailed 04/14/2021 is withdrawn. The amendment to claim 1 has overcome the rejection.
The ODP rejections in the non-final mailed 04/14/2021 are withdrawn because of the signed and approved terminal disclaimer filed 08/24/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen B. Maebius on 08/24/2021.
The application has been amended as follows: 


IN THE ABSTRACT:

The abstract filed 08/12/2020 is replaced in full with the immediately below Abstract.

	The present disclosure provides regioselective methods for synthesizing intermediates useful in making prostacyclin. The methods include heating the compound of Formula 2 at a temperature of 180°C to 185°C. Wherein the heating

    PNG
    media_image1.png
    253
    195
    media_image1.png
    Greyscale
Formula 2
comprises irradiating the compound of formula 2 with microwave radiation.

IN THE CLAIMS:

Claim 17 is amended as follows.
The following figure “
    PNG
    media_image2.png
    168
    165
    media_image2.png
    Greyscale
” is deleted.

Claims 28 and 42 are canceled.
Allowable Subject Matter
Claims 1, 3-9, 11-27, 29-41 and 43-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘223 (US Patent 6,809,223, Patent date 10-2004). 223 teaches (column 8) the process to prepare compound of Formula 3, wherein X is H from the compound of Formula 2 via heating the compound of Formula 2 to 150-160C.
Davis et al. (Microwave-Mediated Claisen Rearrangement Followed by Phenol Oxidation: A Simple Route to Naturally Occurring 1,4-Benzoquinones. The First Syntheses of Verapliquinones A and B and Panicein A, Journal of Organic Chemistry, 70, pp. 4414-4422, published 04-2005) was brought in to teach (p. 4415) motivation to utilize microwave radiation in Claisen rearrangements. For example, Davis et al. teach (p. 4415) “microwave heating, conditions that are reported to accelerate Claisen rearrangements”. Additionally, Davis et al. teach (p. 4415-4416) overlapping temperatures as claimed.
However, neither 223 nor Davis et al. disclose or fairly suggest the unexpected result of the separation of the compound of Formula 3 from the compound of formula 4 when heating the compound of formula 2, under the instant reaction conditions. See the instant specification, pages 9, 11-13, and Table 1. Wherein “the desired isomer (3) crashes out as a white to off-white solid leaving the non-desired aldehyde (region-isomer) (4) in mother liquor”. 
It would not have been obvious to modify the prior art to arrive at the invention with an expectation of the separation of the compound of Formula 3 from the compound of formula 4. There being no motivation to do so.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628